Citation Nr: 9906494	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for disability result from treatment of a 
disorder of the esophagus at a VA medical facility in 1981..

2.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for disability resulting from treatment 
of a right ankle disorder at a VA medical facility in 1989.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran P.A., C.B., B.P., and V.B. 
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disabilities incurred in the course of treatment at VA 
medical facilities in August 1981 and in April 1989.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran was awarded disability payments by the Social 
Security Administration (SSA).  The medical records which had 
been considered by SSA which pertain to this successful claim 
for benefits may be relevant to the issues on appeal.  
Therefore, the case should be remanded to the RO so that it 
may contact SSA and obtain copies of these records for 
inclusion in the evidence.  38 U.S.C.A. § 5107(a) (West 
1991); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 
Vet. App. 163 (1998).

Some of the VA records which pertain to the veteran's 
treatment at the Durham VAMC for Nissen fundal plication for 
Barrett's esophagus in August 1981, and at the Charleston 
VAMC for ankle surgery for a right subtalar joint fusion in 
April 1989, have been obtained.  However, a fair adjudication 
of the veteran's claims requires an assessment of the 
complete VA medical records.

In a December 1996 VA Form 1-646, the veteran's 
representative requested on his behalf that he be scheduled 
for a VA examination to determine his present medical status 
and to diagnose and assess the disabilities for which he 
claims entitlement to compensation.  The veteran's 
representative repeated his request at an October 1998 
hearing before a traveling Board Member.  A review of the 
file shows that the veteran was never scheduled for a VA 
medical examination after he filed his initial claim for 
compensation benefits under 38 U.S.C.A. § 1151 in November 
1991.  The objective findings which may be obtained from such 
an examination may be useful in adjudicating the claims on 
appeal, and therefore a remand is warranted so that the RO 
may furnish him with the requested examination.  
38 U.S.C.A. § 5107(a) (West 1991); See Green v. Derwinski, 1 
Vet. App. 121 (1991).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO must obtain the veteran's 
complete, original VA clinical records, 
including the hospital summaries, 
operative reports, doctors' orders, 
nurses' notes, and medication records.  
All records obtained should be associated 
with the claims folder.

2.  In addition to obtaining the 
aforementioned August 1981 and April 1989 
VAMC hospitalization records, the RO 
should also contact the veteran and 
request that he identify any medical 
providers, both VA and private, who have 
treated his right ankle and 
gastrointestinal system.  After obtaining 
the appropriate waivers (where 
necessary), the RO should attempt to 
obtain copies of those medical reports 
which pertain to these treatments which 
have not already been associated with the 
evidence, pursuant to 38 C.F.R. § 3.159 
(1997).  

3.  The RO should contact the Social 
Security Administration and obtain copies 
of the medical records that were 
considered in deciding the veteran's 
claim for SSA disability benefits.  All 
such records obtained should be 
associated with the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA general medical examination 
to determine the the nature and extent of 
all residual disability attributable his 
esophageal surgery in 1981 and his right 
ankle surgery in 1989.  The claims folder 
and a copy of this remand must be made 
available to the examining physician(s) 
in conjunction with the examination so 
that he/she may review pertinent aspects 
of the veteran's medical history.  Prior 
to conducting the examination, the 
examining physician(s) should review all 
the medical records associated with the 
veteran's claims file, with special 
attention directed to those records of 
hospitalization for Nissen fundal 
plication for Barrett's esophagus in 
August 1981, and for ankle surgery for 
right subtalar joint fusion in April 
1989.  Then, the examiner(s) should 
report all symptoms, and provide 
diagnoses of all disorders affecting the 
veteran as a result of the surgeries.  
Such tests as the examining physician 
deems appropriate should be performed.  
After examining the veteran, the 
physician(s) should express an opinion in 
response to the following questions: 

a.  Is it at least as likely as not that 
the disabilities (if any are found) with 
which the veteran has been diagnosed are 
due to, or are associated with his 
surgery for Nissen fundal plication for 
Barrett's esophagus in August 1981? 

b.  If so, then were these disabilities a 
necessary consequence of the surgery for 
Nissen fundal plication for Barrett's 
esophagus in August 1981?

c.  Is it at least as likely as not that 
the disabilities (if any are found) with 
which the veteran has been diagnosed are 
due to, or are associated with his ankle 
surgery for right subtalar joint fusion 
in April 1989?

d.  If so, then were these disabilities a 
necessary consequence of the ankle 
surgery for right subtalar joint fusion 
in April 1989?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing developments have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claims of 
entitlement to compensation, under the 
provisions of 38 U.S.C.A. § 1151, for 
additional disabilities alleged to have 
been incurred during hospitalization and 
treatment for Nissen fundal plication of 
Barrett's esophagus at the Durham, North 
Carolina, VA Medical Center in August 
1981, and for ankle surgery for right 
subtalar joint fusion at the Charleston, 
South Carolina, VA Medical Center in 
April 1989.

7.  If the decision remains adverse to 
the veteran with regard to any of the 
above claims, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


